Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 1 of 24 Page ID #:252



    1
        Jenna Dakroub, MN #0401650
    2   (admitted pro hac vice)
    3   Price Law Group, APC
        8245 N. 85th Way
    4   Scottsdale, AZ 85258
    5   T: (818) 600-5513
        F: (818) 600-5413
    6   E: jenna@pricelawgroup.com
    7
        Lauren Tegan Rodkey, Esq. (SBN: 275830)
    8   Price Law Group, APC
    9   6345 Balboa Boulevard, Suite 247
        Encino, CA 91316
   10   T: (818) 600-5526
   11   F: (818) 600-5426
        E: tegan@pricelawgroup.com
   12   Attorneys for Plaintiff,
   13   Anthony Sunseri

   14
   15                       UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   16
   17
             ANTHONY SUNSERI,                           Case No.: 2:20-cv-08932-DOC-RAO
   18                Plaintiff,
   19        v.                                         STIPULATED PROTECTIVE
             EXPERIAN INFORMATION                       ORDER
   20        SOLUTIONS, INC.; and CREDIT
   21        MANAGEMENT, LP
   22                    Defendants.
   23
   24
   25
        1.     A. PURPOSES AND LIMITATIONS
   26
   27          Discovery in this action is likely to involve production of confidential,

   28   proprietary or private information for which special protection from public

                                                  -1-
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 2 of 24 Page ID #:253



    1
        disclosure and from use for any purpose other than prosecuting this litigation may
    2
    3   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

    4   enter the following Stipulated Protective Order. The parties acknowledge that this
    5
        Order does not confer blanket protections on all disclosures or responses to
    6
    7   discovery and that the protection it affords from public disclosure and use extends

    8   only to the limited information or items that are entitled to confidential treatment
    9
        under the applicable legal principles.
   10
   11         B. GOOD CAUSE STATEMENT

   12         The parties seek protection for all confidential proprietary documents,
   13
        testimony, transcripts and other materials in this action produced by any party or
   14
   15   non-party and the information contained therein.

   16         The documents to be produced by Plaintiff and Defendant contain sensitive
   17
        personal information, such as social security number, date of birth, addresses, and
   18
   19   phone numbers. Plaintiff will further be disclosing information regarding his

   20   financial and credit accounts. Plaintiff will be at risk from potential identity theft if
   21
        his information were to get into the wrong hands. Further, in connection with the
   22
   23   Action, Plaintiff likely will seek discovery or testimony regarding certain of
   24   Defendant’s confidential and proprietary trade secrets and other business
   25
        information including, but not limited to, codes, computer systems, software and
   26
   27   processes used for credit reporting, and information derived therefrom.
   28         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL

                                                    2
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 3 of 24 Page ID #:254



    1
              The parties further acknowledge, as set forth in Section 12.3, below, that this
    2
    3   Stipulated Protective Order does not entitle them to file confidential information

    4   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
    5
        and the standards that will be applied when a party seeks permission from the court
    6
    7   to file material under seal.

    8         There is a strong presumption that the public has a right of access to judicial
    9
        proceedings and records in civil cases. In connection with non-dispositive motions,
   10
   11   good cause must be shown to support a filing under seal. See Kamakana v. City

   12   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen.
   13
        Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony
   14
   15   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective

   16   orders require good cause showing), and a specific showing of good cause or
   17
        compelling reasons with proper evidentiary support and legal justification, must be
   18
   19   made with respect to Protected Material that a party seeks to file under seal. The

   20   parties’ mere designation of Disclosure or Discovery Material as CONFIDENTIAL
   21
        does not—without the submission of competent evidence by declaration,
   22
   23   establishing that the material sought to be filed under seal qualifies as confidential,
   24   privileged, or otherwise protectable—constitute good cause.
   25
              Further, if a party requests sealing related to a dispositive motion or trial,
   26
   27   then compelling reasons, not only good cause, for the sealing must be shown, and
   28   the relief sought shall be narrowly tailored to serve the specific interest to be

                                                   3
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 4 of 24 Page ID #:255



    1
        protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
    2
    3   2010). For each item or type of information, document, or thing sought to be filed

    4   or introduced under seal in connection with a dispositive motion or trial, the party
    5
        seeking protection must articulate compelling reasons, supported by specific facts
    6
    7   and legal justification, for the requested sealing order. Again, competent evidence

    8   supporting the application to file documents under seal must be provided by
    9
        declaration.
   10
   11         Any document that is not confidential, privileged, or otherwise protectable in

   12   its entirety will not be filed under seal if the confidential portions can be redacted.
   13
        If documents can be redacted, then a redacted version for public viewing, omitting
   14
   15   only the confidential, privileged, or otherwise protectable portions of the document

   16   shall be filed. Any application that seeks to file documents under seal in their
   17
        entirety should include an explanation of why redaction is not feasible.
   18
   19   2.    DEFINITIONS

   20         2.1      Action: this pending lawsuit, entitled Anthony Sunseri v. Experian
   21
        Information Solutions, Inc., et al., Case No. 2:20-cv-08932-MCS-RAO.
   22
   23
              2.2      Challenging Party: a Party or Non-Party that challenges the
   24
   25   designation of information or items under this Order.
   26         2.3      “CONFIDENTIAL” Information or Items: information (regardless of
   27
        how it is generated, stored or maintained) or tangible things that qualify for
   28

                                                    4
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 5 of 24 Page ID #:256



    1
        protection under Federal Rule of Civil Procedure 26(c), and as specified above in
    2
    3   the Good Cause Statement.

    4            2.4   “CONFIDENTIAL–ATTORNEYS’ EYES ONLY” Information or
    5
        Items: information (regardless of how it is generated, stored or maintained) or
    6
    7   tangible things that qualify for protection under Federal Rule of Civil Procedure

    8   26(c), and as specified above in the Good Cause Statement, that a Designating Party
    9
        believes in good faith that, despite the provisions of this Protective Order, there is a
   10
   11   substantial risk of identifiable harm to the Designating Party if particular

   12   documents it designates as “CONFIDENTIAL” are disclosed to a Party or Non-
   13
        Party.
   14
   15            2.5   Counsel: Outside Counsel of Record and House Counsel (as well as

   16   their support staff).
   17
                 2.6   Designating Party: a Party or Non-Party that designates information or
   18
   19   items that it produces in disclosures or in responses to discovery as

   20   “CONFIDENTIAL” or “CONFIDENTIAL–ATTORNEYS’ EYES ONLY.”
   21
                 2.7   Disclosure or Discovery Material: all items or information, regardless
   22
   23   of the medium or manner in which it is generated, stored, or maintained (including,
   24   among other things, testimony, transcripts, and tangible things) that are produced or
   25
        generated in disclosures or responses to discovery in this matter.
   26
   27            2.8   Expert: a person with specialized knowledge or experience in a matter
   28   pertinent to the litigation who has been retained by a Party or its counsel to serve as

                                                   5
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 6 of 24 Page ID #:257



    1
        an expert witness or as a consultant in this Action.
    2
    3         2.9    House Counsel: attorneys who are employees of a party to this Action.

    4   House Counsel does not include Outside Counsel of Record or any other outside
    5
        counsel.
    6
    7         2.10 Non-Party: any natural person, partnership, corporation, association or

    8   other legal entity not named as a Party to this action.
    9
              2.11 Outside Counsel of Record: attorneys who are not employees of a
   10
   11   party to this Action but are retained to represent or advise a party to this Action and

   12   have appeared in this Action on behalf of that party or are affiliated with a law firm
   13
        that has appeared on behalf of that party, and includes support staff.
   14
   15         2.12 Party: any party to this Action, including all of its officers, directors,

   16   employees, consultants, retained experts, and Outside Counsel of Record (and their
   17
        support staffs).
   18
   19         2.13 Producing Party: a Party or Non-Party that produces Disclosure or

   20   Discovery Material in this Action.
   21
              2.14 Professional Vendors: persons or entities that provide litigation
   22
   23   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   25
        and their employees and subcontractors.
   26
   27         2.15 Protected Material: any Disclosure or Discovery Material that is
   28   designated as “CONFIDENTIAL” or “CONFIDENTIAL–ATTORNEYS’ EYES

                                                   6
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 7 of 24 Page ID #:258



    1
        ONLY.”
    2
    3         2.16 Receiving Party: a Party that receives Disclosure or Discovery

    4   Material from a Producing Party.
    5
        3.    SCOPE
    6
    7         The protections conferred by this Stipulation and Order cover not only

    8   Protected Material (as defined above), but also (1) any information copied or
    9
        extracted from Protected Material; (2) all copies, excerpts, summaries, or
   10
   11   compilations of Protected Material; and (3) any testimony, conversations, or

   12   presentations by Parties or their Counsel that might reveal Protected Material.
   13
              Any use of Protected Material at trial shall be governed by the orders of the
   14
   15   trial judge. This Order does not govern the use of Protected Material at trial.

   16   4.    DURATION
   17
              Once a case proceeds to trial, information that was designated as
   18
   19   “CONFIDENTIAL,” “CONFIDENTIAL–ATTORNEYS’ EYES ONLY,” or

   20   maintained pursuant to this Protective Order used or introduced as an exhibit at trial
   21
        becomes public and will be presumptively available to all members of the public,
   22
   23   including the press, unless compelling reasons supported by specific factual
   24   findings to proceed otherwise are made to the trial judge in advance of the trial. See
   25
        Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
   26
   27   documents produced in discovery from “compelling reasons” standard when merits-
   28   related documents are part of court record). Accordingly, the terms of this

                                                  7
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 8 of 24 Page ID #:259



    1
        Protective Order do not extend beyond the commencement of the trial as to
    2
    3   Protected Material used at trial.

    4         Notwithstanding the foregoing, even after final disposition of this litigation,
    5
        the confidentiality obligations imposed by this Order will remain in effect until a
    6
    7   Designating Party agrees otherwise in writing or a court order otherwise directs,

    8   and all Protected Material, including all documents designated as
    9
        “CONFIDENTIAL” or “CONFIDENTIAL–ATTORNEYS’ EYES ONLY” and/or
   10
   11   admitted as evidence at trial, shall be returned to the Designating Party as set forth

   12   in Paragraph 13 below. Final disposition will be deemed to be the later of
   13
        (1) dismissal of all claims and defenses in this Action, with or without prejudice;
   14
   15   and (2) final judgment herein after the completion and exhaustion of all appeals,

   16   rehearings, remands, trials, or reviews of this Action, including the time limits for
   17
        filing any motions or applications for extension of time pursuant to applicable law.
   18
   19   5.    DESIGNATING PROTECTED MATERIAL

   20         5.1    Exercise of Restraint and Care in Designating Material for Protection.
   21
        Each Party or Non-Party that designates information or items for protection under
   22
   23   this Order must take care to limit any such designation to specific material that
   24   qualifies under the appropriate standards. The Designating Party must designate for
   25
        protection only those parts of material, documents, items or oral or written
   26
   27   communications that qualify so that other portions of the material, documents,
   28   items or communications for which protection is not warranted are not swept

                                                   8
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 9 of 24 Page ID #:260



    1
        unjustifiably within the ambit of this Order.
    2
    3         Mass, indiscriminate or routinized designations are prohibited. Designations

    4   that are shown to be clearly unjustified or that have been made for an improper
    5
        purpose (e.g., to unnecessarily encumber the case development process or to
    6
    7   impose unnecessary expenses and burdens on other parties) may expose the

    8   Designating Party to sanctions.
    9
              If it comes to a Designating Party’s attention that information or items that it
   10
   11   designated for protection do not qualify for protection, that Designating Party must

   12   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   13
              5.2    Manner and Timing of Designations. Except as otherwise provided in
   14
   15   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

   16   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   17
        under this Order must be clearly so designated before the material is disclosed or
   18
   19   produced.

   20         Designation in conformity with this Order requires:
   21
              (a) for information in documentary form (e.g., paper or electronic
   22
   23   documents, but excluding transcripts of depositions or other pretrial or trial
   24
        proceedings), that the Producing Party affix at a minimum, the legend
   25
        “CONFIDENTIAL” or “CONFIDENTIAL–ATTORNEYS’ EYES ONLY”
   26
   27   (hereinafter “CONFIDENTIAL legend”), to each page that contains Protected
   28
        Material. If only a portion of the material on a page qualifies for protection, the

                                                   9
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 10 of 24 Page ID #:261



    1
        Producing Party also must clearly identify the protected portion(s) (e.g., by making
    2
    3   appropriate markings in the margins).

    4         A Party or Non-Party that makes original documents available for inspection
    5
        need not designate them for protection until after the inspecting Party has indicated
    6
    7   which documents it would like copied and produced. During the inspection and

    8   before the designation, all of the material made available for inspection shall be
    9
        deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   10
   11   documents it wants copied and produced, the Producing Party must determine

   12   which documents, or portions thereof, qualify for protection under this Order.
   13
        Then, before producing the specified documents, the Producing Party must affix the
   14
   15   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a

   16   portion of the material on a page qualifies for protection, the Producing Party also
   17
        must clearly identify the protected portion(s) (e.g., by making appropriate markings
   18
   19   in the margins).

   20         (b) for testimony given in depositions, that the Designating Party identifies
   21
        the Disclosure or Discovery Material on the record, before the close of the
   22
   23   deposition all protected testimony, or within twenty-one (21) days from the date a
   24
        deposition transcript is received by serving a notice to all Parties designating
   25
        portions of the transcript as “CONFIDENTIAL” or “CONFIDENTIAL–
   26
   27   ATTORNEYS’ EYES ONLY.” Until such time, all deposition testimony shall be
   28
        treated as Protected Material. To the extent any designations are made on the

                                                  10
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 11 of 24 Page ID #:262



    1
        record during the deposition, the Designating Party need not serve a notice re-
    2
    3   designating those portions of the transcript as “CONFIDENTIAL” or

    4   “CONFIDENTIAL–ATTORNEYS’ EYES ONLY.”
    5
              (c) for information produced in some form other than documentary and for
    6
    7   any other tangible items, that the Producing Party affix in a prominent place on the
    8   exterior of the container or containers in which the information is stored the legend
    9
        “CONFIDENTIAL” or “CONFIDENTIAL–ATTORNEYS’ EYES ONLY.” If
   10
   11   only a portion or portions of the information warrants protection, the Producing
   12   Party, to the extent practicable, shall identify the protected portion(s).
   13
              5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
   14
   15   failure to designate qualified information or items does not, standing alone, waive
   16   the Designating Party’s right to secure protection under this Order for such
   17
        material. Upon timely correction of a designation, the Receiving Party must make
   18
   19   reasonable efforts to assure that the material is treated in accordance with the
   20   provisions of this Order.
   21
        6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   22
   23         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
   24
        designation of confidentiality at any time that is consistent with the Court’s
   25
        Scheduling Order.
   26
   27         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
   28
        resolution process under Local Civil Rule 37.1 et seq.

                                                   11
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 12 of 24 Page ID #:263



    1
              6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
    2
    3   joint stipulation pursuant to Local Civil Rule 37-2.

    4         6.4    The burden of persuasion in any such challenge proceeding shall be on
    5
        the Designating Party. Frivolous challenges, and those made for an improper
    6
    7   purpose (e.g., to harass or impose unnecessary expenses and burdens on other

    8   parties) may expose the Challenging Party to sanctions. Unless the Designating
    9
        Party has waived or withdrawn the confidentiality designation, all parties shall
   10
   11   continue to afford the material in question the level of protection to which it is

   12   entitled under the Producing Party’s designation until the Court rules on the
   13
        challenge.
   14
   15   7.    ACCESS TO AND USE OF PROTECTED MATERIAL

   16         7.1    Basic Principles. A Receiving Party may use Protected Material that is
   17
        disclosed or produced by another Party or by a Non-Party in connection with this
   18
   19   Action only for prosecuting, defending or attempting to settle this Action. Such

   20   Protected Material may be disclosed only to the categories of persons and under the
   21
        conditions described in this Order. When the Action has been terminated, a
   22
   23   Receiving Party must comply with the provisions of section 13 below (FINAL
   24   DISPOSITION).
   25
              Protected Material must be stored and maintained by a Receiving Party at a
   26
   27   location and in a secure manner that ensures that access is limited to the persons
   28   authorized under this Order.

                                                  12
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 13 of 24 Page ID #:264



    1
              7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
    2
    3   otherwise ordered by the court or permitted in writing by the Designating Party, a

    4   Receiving Party may disclose any information or item designated
    5
        “CONFIDENTIAL” only to:
    6
    7         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
    8   as employees of said Outside Counsel of Record to whom it is reasonably necessary
    9
        to disclose the information for this Action;
   10
   11         (b) the officers, directors, and employees (including House Counsel) of the
   12
        Receiving Party to whom disclosure is reasonably necessary for this Action;
   13
   14
              (c) Experts (as defined in this Order) of the Receiving Party to whom

   15   disclosure is reasonably necessary for this Action and who have signed the
   16
        “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   17
   18         (d) the court and its personnel;

   19         (e) court reporters and their staff;
   20
              (f) professional jury or trial consultants, mock jurors, and Professional
   21
   22   Vendors to whom disclosure is reasonably necessary for this Action and who have
   23
        signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   24
   25         (g) the author or recipient of a document containing the information or a

   26   custodian or other person who otherwise possessed or knew the information;
   27
              (h) during their depositions, witnesses, and attorneys for witnesses, in the
   28

                                                     13
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 14 of 24 Page ID #:265



    1
        Action to whom disclosure is reasonably necessary provided: (1) the deposing party
    2
    3   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”

    4   (Exhibit A); and (2) they will not be permitted to keep any confidential information
    5
        unless otherwise agreed by the Designating Party or ordered by the court. Pages of
    6
    7   transcribed deposition testimony or exhibits to depositions that reveal Protected

    8   Material may be separately bound by the court reporter and may not be disclosed to
    9
        anyone except as permitted under this Stipulated Protective Order;
   10
   11         (i) any mediator or settlement officer, and their supporting personnel,
   12   mutually agreed upon by any of the parties engaged in settlement discussions; and
   13
              (j) present or former employees of the Producing Party in connection with
   14
   15   their depositions in this action (provided that no former employees shall be shown
   16
        documents prepared after the date of his or her departure).
   17
              7.3    Disclosure of “CONFIDENTIAL–ATTORNEYS’ EYES ONLY”
   18
   19   Information or Items. Unless otherwise ordered by the court or permitted in writing
   20
        by the Designating Party, a Receiving Party may disclose any information or item
   21
        designated “CONFIDENTIAL–ATTORNEYS’ EYES ONLY” only to:
   22
   23         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
   24
        as employees of said Outside Counsel of Record to whom it is reasonably necessary
   25
   26   to disclose the information for this Action and who have signed the

   27   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   28

                                                 14
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 15 of 24 Page ID #:266



    1
              (b) Experts (as defined in this Order) of the Receiving Party to whom
    2
    3   disclosure is reasonably necessary for this Action and who have signed the

    4   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    5
              (c) the court and its personnel;
    6
    7         (d) court reporters and their staff to whom disclosure is reasonably necessary
    8   for this Action and who have signed the “Acknowledgment and Agreement to Be
    9
        Bound” (Exhibit A); and
   10
   11         (e) the author or recipient of a document containing the information or a
   12
        custodian or other person who otherwise possessed or knew the information.
   13
   14
        8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED

   15         IN OTHER LITIGATION
   16
              If a Party is served with a subpoena or a court order issued in other litigation
   17
   18   that compels disclosure of any information or items designated in this Action as

   19   “CONFIDENTIAL” or “CONFIDENTIAL–ATTORNEYS’ EYES ONLY,” that
   20
        Party must:
   21
   22         (a) promptly notify in writing the Designating Party. Such notification shall
   23   include a copy of the subpoena or court order;
   24
              (b) promptly notify in writing the party who caused the subpoena or order to
   25
   26   issue in the other litigation that some or all of the material covered by the subpoena
   27
        or order is subject to this Protective Order. Such notification shall include a copy
   28

                                                  15
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 16 of 24 Page ID #:267



    1
        of this Stipulated Protective Order; and
    2
    3         (c) cooperate with respect to all reasonable procedures sought to be pursued

    4   by the Designating Party whose Protected Material may be affected.
    5
              If the Designating Party timely seeks a protective order, the Party served with
    6
    7   the subpoena or court order shall not produce any information designated in this
    8   action as “CONFIDENTIAL” or “CONFIDENTIAL–ATTORNEYS’ EYES
    9
        ONLY” before a determination by the court from which the subpoena or order
   10
   11   issued, unless the Party has obtained the Designating Party’s permission. The
   12   Designating Party shall bear the burden and expense of seeking protection in that
   13
        court of its confidential material and nothing in these provisions should be
   14
   15   construed as authorizing or encouraging a Receiving Party in this Action to disobey
   16   a lawful directive from another court.
   17
        9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   18
   19         PRODUCED IN THIS LITIGATION
   20
              (a) The terms of this Order are applicable to information produced by a Non-
   21
        Party in this Action and designated as “CONFIDENTIAL” or “CONFIDENTIAL–
   22
   23   ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in
   24
        connection with this litigation is protected by the remedies and relief provided by
   25
        this Order. Nothing in these provisions should be construed as prohibiting a Non-
   26
   27   Party from seeking additional protections.
   28

                                                   16
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 17 of 24 Page ID #:268



    1
              (b) In the event that a Party is required, by a valid discovery request, to
    2
    3   produce a Non-Party’s confidential information in its possession, and the Party is

    4   subject to an agreement with the Non-Party not to produce the Non-Party’s
    5
        confidential information, then the Party shall:
    6
    7                (1) promptly notify in writing the Requesting Party and the Non-Party
    8         that some or all of the information requested is subject to a confidentiality
    9
              agreement with a Non-Party;
   10
   11                (2) promptly provide the Non-Party with a copy of the Stipulated
   12
              Protective Order in this Action, the relevant discovery request(s), and a
   13
              reasonably specific description of the information requested; and
   14
   15                (3) make the information requested available for inspection by the
   16
              Non-Party, if requested.
   17
   18         (c) If the Non-Party fails to seek a protective order from this court within 14

   19   days of receiving the notice and accompanying information, the Receiving Party
   20
        may produce the Non-Party’s confidential information responsive to the discovery
   21
   22   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   23   not produce any information in its possession or control that is subject to the
   24
        confidentiality agreement with the Non-Party before a determination by the court.
   25
   26   Absent a court order to the contrary, the Non-Party shall bear the burden and
   27   expense of seeking protection in this court of its Protected Material.
   28

                                                  17
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 18 of 24 Page ID #:269



    1
        10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    2
    3         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

    4   Protected Material to any person or in any circumstance not authorized under this
    5
        Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    6
    7   writing the Designating Party of the unauthorized disclosures, (b) use its best

    8   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
    9
        person or persons to whom unauthorized disclosures were made of all the terms of
   10
   11   this Order, and (d) request such person or persons to execute the “Acknowledgment

   12   and Agreement to Be Bound” that is attached hereto as Exhibit A.
   13
        11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   14
   15         PROTECTED MATERIAL

   16         When a Producing Party gives notice to Receiving Parties that certain
   17
        inadvertently produced material is subject to a claim of privilege or other
   18
   19   protection, the obligations of the Receiving Parties are those set forth in Federal

   20   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   21
        whatever procedure may be established in an e-discovery order that provides for
   22
   23   production without prior privilege review. Pursuant to Federal Rule of Evidence
   24   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   25
        of a communication or information covered by the attorney-client privilege or work
   26
   27   product protection, the parties may incorporate their agreement in the stipulated
   28   protective order submitted to the court.

                                                   18
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 19 of 24 Page ID #:270



    1
        12.   MISCELLANEOUS
    2
    3         12.1 Right to Further Relief. Nothing in this Order abridges the right of any

    4   person to seek its modification by the Court in the future.
    5
              12.2 Right to Assert Other Objections. By stipulating to the entry of this
    6
    7   Protective Order, no Party waives any right it otherwise would have to object to

    8   disclosing or producing any information or item on any ground not addressed in
    9
        this Stipulated Protective Order. Similarly, no Party waives any right to object on
   10
   11   any ground to use in evidence of any of the material covered by this Protective

   12   Order.
   13
              12.3 Filing Protected Material. A Party that seeks to file under seal any
   14
   15   Protected Material must comply with Local Civil Rule 79-5. Protected Material

   16   may only be filed under seal pursuant to a court order authorizing the sealing of the
   17
        specific Protected Material at issue. If a Party’s request to file Protected Material
   18
   19   under seal is denied by the court, then the Receiving Party may file the information

   20   in the public record unless otherwise instructed by the court.
   21
        13.   FINAL DISPOSITION
   22
   23         After the final disposition of this Action, as defined in paragraph 4, within 60
   24   days of a written request by the Designating Party, each Receiving Party must
   25
        return all Protected Material to the Producing Party or destroy such material. As
   26
   27   used in this subdivision, “all Protected Material” includes all copies, abstracts,
   28   compilations, summaries, and any other format reproducing or capturing any of the

                                                  19
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 20 of 24 Page ID #:271



    1
        Protected Material. Whether the Protected Material is returned or destroyed, the
    2
    3   Receiving Party must submit a written certification to the Producing Party (and, if

    4   not the same person or entity, to the Designating Party) by the 60 day deadline that
    5
        (1) identifies (by category, where appropriate) all the Protected Material that was
    6
    7   returned or destroyed and (2) affirms that the Receiving Party has not retained any

    8   copies, abstracts, compilations, summaries or any other format reproducing or
    9
        capturing any of the Protected Material. Notwithstanding this provision, Counsel
   10
   11   are entitled to retain an archival copy of all pleadings, motion papers, trial,

   12   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
   13
        and trial exhibits, expert reports, attorney work product, and consultant and expert
   14
   15   work product, even if such materials contain Protected Material. Any such archival

   16   copies that contain or constitute Protected Material remain subject to this Protective
   17
        Order as set forth in Section 4 (DURATION).
   18
        //
   19
        //
   20
        //
   21
        //
   22
        //
   23
        //
   24
        //
   25
        //
   26
        //
   27
        //
   28

                                                   20
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 21 of 24 Page ID #:272



    1
        14.   VIOLATION
    2
    3   Any violation of this Order may be punished by appropriate measures including,

    4   without limitation, contempt proceedings and/or monetary sanctions.
    5
        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    6
    7
        DATED: February 17, 2021             By: s/ Jenna Dakroub
    8                                        Jenna Dakroub, MN #0401650
    9                                        (admitted pro hac vice)
                                             Price Law Group, APC
   10                                        8245 N. 85th Way
   11                                        Scottsdale, AZ 85258
                                             T: (818) 600-5513
   12                                        E: jenna@pricelawgroup.com
   13
                                             Lauren Tegan Rodkey, (SBN: 275830)
   14                                        Price Law Group, APC
   15                                        6345 Balboa Boulevard, Suite 247
                                             Encino, CA 91316
   16                                        T: (818) 600-5526
   17                                        E: tegan@pricelawgroup.com
                                             Attorneys for Plaintiff, Anthony Sunseri
   18
   19   DATED: February 17, 2021             By: s/ Jennifer Sun
                                             Jennifer Sun
   20                                        JONES DAY
   21                                        Counsel for Defendant
                                             Experian Information Solutions, Inc.
   22
   23
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   24
   25   DATED: February 17, 2021
   26   _____________________________________
   27   HON. ROZELLA A. OLIVER
        United States Magistrate Judge
   28

                                               21
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 22 of 24 Page ID #:273



    1
                                SIGNATURE CERTIFICATION
    2
    3         Pursuant to L.R. 5-4.3.4(a)(2), I hereby certify that all other signatories listed,

    4   on whose behalf this filing is submitted, concur with the contents of this filing and
    5
        have authorized the filing.
    6
    7                                           By: s/ Jenna Dakroub
                                                Jenna Dakroub, MN #0401650
    8                                           (admitted pro hac vice)
    9                                           Price Law Group, APC
                                                8245 N. 85th Way
   10                                           Scottsdale, AZ 85258
   11                                           T: (818) 600-5513
                                                F: (818) 600-5413
   12                                           E: jenna@pricelawgroup.com
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  22
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 23 of 24 Page ID #:274



    1
                                 EXHIBIT A
    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
    4         I, _____________________________ [print or type full name], of
    5
        _________________ [print or type full address], declare under penalty of perjury
    6
    7   that I have read in its entirety and understand the Stipulated Protective Order that was

    8   issued by the United States District Court for the Central District of California on
    9
        _________________ [date] in the case of Anthony Sunseri v. Experian Information
   10
   11   Solutions, Inc., et al., Case No.: 2:20-cv-08932-MCS-RAO. I agree to comply with

   12   and to be bound by all the terms of this Stipulated Protective Order and I understand
   13
        and acknowledge that failure to so comply could expose me to sanctions and
   14
   15   punishment in the nature of contempt. I solemnly promise that I will not disclose in

   16   any manner any information or item that is subject to this Stipulated Protective Order
   17
        to any person or entity except in strict compliance with the provisions of this Order.
   18
   19         I further agree to submit to the jurisdiction of the United States District Court

   20   for the Central District of California for enforcing the terms of this Stipulated
   21
        Protective Order, even if such enforcement proceedings occur after termination of
   22
   23   this action. I hereby appoint __________________________ [print or type full
   24   name] of _______________________________________ [print or type full address
   25
        and telephone number] as my California agent for service of process in connection
   26
   27   with this action or any proceedings related to enforcement of this Stipulated
   28   Protective Order.

                                                  23
Case 2:20-cv-08932-DOC-RAO Document 40 Filed 02/17/21 Page 24 of 24 Page ID #:275



    1
        Date: ______________________________________
    2
    3   City and State where sworn and signed: _________________________________

    4
    5
        Printed name: _______________________________
    6
    7
    8   Signature: __________________________________
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                            24
